Per Curiam,
The appellant was convicted in the court below of murder, of the second degree. The first two assignments of error complain of the charge of the court as being misleading and unfair. It covers fifty-eight pages of printed matter, and we have not been persuaded that the learned judge failed to fully instruct the jury on any feature of the case, or that the charge is open to the criticism contained in the second assignment. The remaining seven assignments, complaining of rulings on offers of evidence, and of the refusal to allow a question asked a juror on his voir dire, are equally without merit, and the judgment is affirmed.